DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 16-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,190,708. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 16 of the instant application is anticipated by Patent Claim 1 in that Claim 1 of the patent contain all limitations of claim 16 of the instant application.  Claim 16 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim 29 of the instant application is anticipated by Patent Claim 14 in that Claim 14 of the patent contain all limitations of claim 29 of the instant application.  Claim 29 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim 30 of the instant application is anticipated by Patent Claim 15 in that Claim 15 of the patent contain all limitations of claim 30 of the instant application.  Claim 30 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

The similar limitations of claims 16-30 of the instant application and claims 1-15 of U.S. Patent No. 11,190,708 are compared as shown in the table below.

INSTANT APPLICATION
U.S. No. 11,190,708
16. An information processing apparatus, comprising: 
       one or more processors; and 
       at least one memory coupled to the one or more processors and having stored thereon instructions, which when executed by the one or more processors, cause the information processing apparatus to function as:
             a first acceptance unit configured to accept designation of a first image type from among a plurality of image types;
            


             a second acceptance unit configured to accept designation of a second image type from among the plurality of image types, the second image type being different from the first image type;
            a display control unit configured to display an image of the first image type accepted by the first acceptance unit in a display region of a display unit; and
            a region acceptance unit configured to accept designation of a region in the image of the first image type displayed in the display region,    
        wherein the display control unit displays an image of the second image type accepted by the second acceptance unit in the region accepted by the region acceptance unit. 

1. An information processing apparatus, comprising: 
       one or more processors; and 
        at least one memory coupled to the one or more processors and having stored thereon instructions, which when executed by the one or more processors, cause the information processing apparatus to function as: 
            a first acceptance unit configured to accept designation of a first image type from among a plurality of image types consisting of at least two of a visible light image, an infrared light image, and a composite image based on the visible light image and the infrared light image; 
              a second acceptance unit configured to accept designation of a second image type from among the plurality of image types, the second image type being different from the first image type; 
            a display control unit configured to display an image of the first image type accepted by the first acceptance unit in a display region of a display unit; and 
            a region acceptance unit configured to accept designation of a region in the image of the first image type displayed in the display region,   
        wherein the display control unit displays an image of the second image type accepted by the second acceptance unit in the region accepted by the region acceptance unit.

17. The information processing apparatus according to claim 16, wherein the second acceptance unit further configured to accept an image type collectively for a plurality of regions that are designated through the region acceptance unit.

2. The information processing apparatus according to claim 1, wherein the second acceptance unit further configured to accept an image type collectively for a plurality of regions that are designated through the region acceptance unit.
18. The information processing apparatus according to claim 16, wherein the second acceptance unit accepts designation of the second image type using a plurality of selection elements that respectively correspond to the plurality of image types.

3. The information processing apparatus according to claim 1, wherein the second acceptance unit accepts designation of the second image type using a plurality of selection elements that respectively correspond to the plurality of image types.

19. The information processing apparatus according to claim 18, wherein the second acceptance unit accepts selection through a pull-down menu that includes the plurality of selection elements.

4. The information processing apparatus according to claim 3, wherein the second acceptance unit accepts selection through a pull-down menu that includes the plurality of selection elements.
20. The information processing apparatus according to claim 18, wherein the second acceptance unit accepts selection through individually-selectable buttons that correspond to the plurality of selection elements.

5. The information processing apparatus according to claim 3, wherein the second acceptance unit accepts selection through individually-selectable buttons that correspond to the plurality of selection elements.
21. The information processing apparatus according to claim 20, wherein the display control unit displays a button corresponding to the second image type whose designation has been accepted, and the region in which the image of the second image type is displayed, in a visually associated manner. 

6. The information processing apparatus according to claim 5, wherein the display control unit displays a button corresponding to the second image type whose designation has been accepted, and the region in which the image of the second image type is displayed, in a visually associated manner.
22. The information processing apparatus according to claim 16, wherein when the region acceptance unit has accepted designation of a plurality of regions, the second acceptance unit accepts image types respectively for the plurality of regions on an individual basis.

7. The information processing apparatus according to claim 1, wherein when the region acceptance unit has accepted designation of a plurality of regions, the second acceptance unit accepts image types respectively for the plurality of regions on an individual basis.
23. The information processing apparatus according to claim 22, wherein the second acceptance unit accepts designation of the second image type using a plurality of selection elements that respectively correspond to the plurality of image types.

8. The information processing apparatus according to claim 7, wherein the second acceptance unit accepts designation of the second image type using a plurality of selection elements that respectively correspond to the plurality of image types.
24. The information processing apparatus according to claim 23, wherein the second acceptance unit accepts selection through pull-down menus that are respectively associated with the plurality of regions and include the plurality of selection elements.

9. The information processing apparatus according to claim 8, wherein the second acceptance unit accepts selection through pull-down menus that are respectively associated with the plurality of regions and include the plurality of selection elements.
25. The information processing apparatus according to claim 24, wherein the display control unit displays the pull-down menus near the regions.

10. The information processing apparatus according to claim 9, wherein the display control unit displays the pull-down menus near the plurality of regions.
26. The information processing apparatus according to claim 25, wherein the display control unit changes a display position of the pull-down menus in accordance with an instruction for changing the display position of the pull-down menus. 

11. The information processing apparatus according to claim 10, wherein the display control unit changes a display position of the pull-down menu in accordance with an instruction for changing the display position of the pull-down menu.
27. The information processing apparatus according to claim 16, wherein the plurality of image types include at least two of a color image, a monochrome image, and a composite color image obtained by compositing the color image and the monochrome image.

12. The information processing apparatus according to claim 1, wherein the plurality of image types include at least two of a color image, a monochrome image, and a composite color image obtained by compositing the color image and the monochrome image.
28. The information processing apparatus according to claim 16, wherein the instructions, when executed by the one or more processors, further cause the information processing apparatus to function as: an obtaining unit configured to obtain images that are respectively of the plurality of image types, and wherein the obtained images have the same size regardless of the plurality of image types.


13. The information processing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, further cause the information processing apparatus to function as: an obtaining unit configured to obtain images that are respectively of the plurality of image types, and wherein the obtained images have the same size regardless of the plurality of image types.
29. A control method for an information processing apparatus, comprising: 
          accepting designation of a first image type from among a plurality of image types; 



            accepting designation of a second image type from among the plurality of image types, the second image type being different from the first image type; 
           displaying an image of the accepted first image type in a display region of a display unit; and 
           accepting designation of a region in the image of the accepted first image type displayed in the display region, 
           wherein in the displaying, an image of the accepted second image type is displayed in the region accepted in the accepting of the designation of the region. 

14. A control method for an information processing apparatus, comprising: 
           accepting designation of a first image type from among a plurality of image types consisting of at least two of a visible light image, an infrared light image, and a composite image based on the visible light image and the infrared light image;    
             accepting designation of a second image type from among the plurality of image types, the second image type being different from the first image type; 
             displaying an image of the accepted first image type in a display region of a display unit; and 
            accepting designation of a region in the image of the accepted first image type displayed in the display region, 
            wherein in the displaying, an image of the accepted second image type is displayed in the region accepted in the accepting of the designation of the region.

30. A non-transitory computer-readable medium storing a program for causing a computer to execute a method comprising: 
            accepting designation of a first image type from among a plurality of image types; 



            accepting designation of a second image type from among the plurality of image types, the second image type being different from the first image type; 
            displaying an image of the accepted first image type in a display region of a display unit; and 
            accepting designation of a region in the image of the accepted first image type displayed in the display region, 
             wherein in the displaying, an image of the accepted second image type is displayed in the region accepted in the accepting of the designation of the region.

15. A non-transitory computer-readable medium storing a program for causing a computer to execute a method comprising: 
            accepting designation of a first image type from among a plurality of image types consisting of at least two of a visible light image, an infrared light image, and a composite image based on the visible light image and the infrared light image;   
            accepting designation of a second image type from among the plurality of image types, the second image type being different from the first image type; 
            displaying an image of the accepted first image type in a display region of a display unit; and 
           accepting designation of a region in the image of the accepted first image type displayed in the display region, 
            wherein in the displaying, an image of the accepted second image type is displayed in the region accepted in the accepting of the designation of the region.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakai (US 10,168,980) discloses information processing system and information processing method.
Kanbara et al. (US 10,885,610) discloses image device, image processing device, and electronic apparatus.
ASAMI (US 2010/0201645) discloses determination apparatus, determination method and dta storage medium.
Imai (US 2012/0069212) discloses image capture with adjustment of imaging properties at transitions between regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        7/30/2022